 Case 4:20-mc-00018-KES Document 10 Filed 07/29/20 Page 1 of 2 PageID #: 75




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                                SOUTHERN DISTRICT

SMITHFIELD PACKAGED MEATS
CORP.,

                      Petitioner,                          Civ. No. 4:20-MC-00018-KES

v.
                                                           JOINT STIPULATION FOR
UNITED STATES OF AMERICA                                        DISMISSAL
DEPARTMENT OF LABOR,
OCCUPATIONAL SAFETY AND
HEALTH ADMINISTRATION,

                      Respondent.

       The Parties have reached an agreement with respect to the issues raised in Smithfield's

Motion to Quash. Thus, pursuant to Fed.R.Civ.Pro. 41, the parties through their undersigned

attorney request the Court enter an Order dismissing the matter without prejudice

       Dated this 29th day of July, 2020.

                                            RONALD A. PARSONS, JR.
                                            United States Attorney



                                            Meghan K. Roche
                                            Assistant U.S. Attorney
                                            P.O. Box 2638
                                            Sioux Falls, SD 57101-2638
                                            (605) 330-4400
                                            Meghan.Roche@usdoj.gov
                                            Attorneys for Respondent




                                               1
Case 4:20-mc-00018-KES Document 10 Filed 07/29/20 Page 2 of 2 PageID #: 76




    Dated this 29th day of July, 2020.


                                                /s/ Lisa Marso
                                         Lisa Marso
                                         BOYCE LAW FIRM, L.L.P.
                                         300 South Main Avenue
                                         P.O. Box 5015
                                         Sioux Falls, SD 57117-5015
                                         (605) 336-2424
                                         lkmarso@boycelaw.com

                                         Susan F. Wiltsie (PRO HAC VICE)
                                         HUNTON ANDREWS KURTH, L.L.P.
                                         2200 Pennsylvania Avenue, N.W.
                                         Washington, D.C. 20037
                                         (202) 955-1500
                                         swiltsie@huntonAK.com

                                         Alexandra Cunningham (PRO HAC VICE)
                                         HUNTON ANDREWS KURTH, L.L.P.
                                         Riverfront Plaza, East Tower
                                         951 East Byrd Street
                                         Richmond, VA 23219
                                         (804) 787-8087
                                         acunningham@huntonAK.com

                                         Attorneys for Petitioner




                                            2
